Cite as 2017 Ark. 260


                SUPREME COURT OF ARKANSAS


                                                    Opinion Delivered: September   21, 2017
   IN RE BOARD OF CERTIFIED
   COURT REPORTER EXAMINERS




                                      PER CURIAM

       The Board of Certified Court Reporter Examiners [the Board] submitted proposed

changes to the Rule Providing for Certification of Court Reporters and the Regulations of

the Board of Certified Court Reporter Examiners. We published the suggested amendments

for comment from the bench, bar, and public. The comment period has closed. We adopt

the changes as set out in “line-in, line-out” fashion (new material is underlined; deleted

material is lined through) effective immediately.

Rule Providing for Certification of Court Reporters

Section 1. Members of the board.

A. The Board of Certified Court Reporters Examiners hereafter referred to as the “Board”,

shall be composed of seven members who shall be appointed by this Court. Four of the

members shall be judges of the Circuit or Appellate Courts and shall be appointed for terms

of three years. Initially, one of the four shall be appointed for a term of one year, one for a

term of two years, and two for a term of three years. Three of the Board members shall have

been court reporters in and citizens of Arkansas for at least five years prior to their
                                    Cite as 2017 Ark. 260

appointment. Of the court reporters appointed to the board, at least one shall be a machine

shorthand writer, at least one shall be a mask dictation/voice writer, at least one shall be an

official court reporter, and at least one shall be a freelance court reporter. Initially, one of

the three shall be appointed for a term of one year, one for a term of two years, and one for

a term of three years. Members of the Board shall serve without compensation but shall be

reimbursed for their travel and other expenses in the performance of their duties.

B. Members shall be appointed to serve a three-year term and may be reappointed to a

second two additional three-year terms. A member whose term has expired shall continue

to serve until a successor is appointed and qualified. The Court shall fill any vacancy by

appointing a member for the duration of an unexpired term and may remove any member

for cause. A member who has been appointed to complete an unexpired term shall be

eligible for reappointment to serve two terms of three years each.

C. Each member shall take an oath that he will fairly and impartially and to the best of his

or her ability administer this Rule.

....

Section 3. Duties of the board.

The Board is charged with the duty and invested with the power and authority:

A. To determine the eligibility of applicants for certification.

B. To determine the content of examinations to be given to applicants for certification as

certified court reporters.

C. To determine the applicant’s ability to make a verbatim record of court proceedings by

any recognized system designated by the Board.


                                               2
                                     Cite as 2017 Ark. 260

D. To issue certificates to those found qualified as certified court reporters.

E. To set a fee to be paid by each applicant at the time the application is filed and an annual

license fee.

F. To develop a records retention schedule for official court reporters for cases pending in

of state trial courts.

G. To develop, implement, and enforce a continuing education requirement for court

reporters certified pursuant to this Rule.

H. To promulgate, amend and revise regulations relevant to the above duties and to

implement this Rule. Such regulations are to be consistent with the provisions of this Rule

and shall not be effective until approved by this Court.

I. To provide a system and procedure for receiving complaints against court reporters,

investigating such complaints, filing formal disciplinary Complaints against reporters, and

for hearing, consideration, and determination of validity of charges and appropriate sanctions

to be imposed upon any reporter.

J. To hire an executive secretary to assist the Board with its duties.

Section 4. Applications for certification.

        Every applicant for certification as a certified court reporter shall file with the clerk

of this court a written application in the form prescribed by the Board. Upon request, the

clerk of this court shall forward to any interested person application forms together with the

text of this rule and a copy of the regulations promulgated by the Board under the provisions

of Section 3. The application form along with the rules and regulations governing this

Board and court reporters shall be available on the Board’s website.


                                                3
                                    Cite as 2017 Ark. 260

Section 5

Applicants shall:

a. be at least 18 years of age,

b. be of good moral character,

c. not be a convicted felon,

d. submit an official background check from the designated state authority or from the

National Crime Information Center, and

e. not have been adjudicated or found guilty, or entered a plea of guilty or nolo contendere

to, any felony, or to any misdemeanor that reflects adversely on the applicant’s honesty,

trustworthiness, or fitness as a reporter in other respects, or to any crime a necessary element

of which, as determined by the statutory or common law definition of the crime, involves

interference with the administration of justice, false swearing, misrepresentation, fraud,

deceit, bribery, extortion, misappropriation, theft, or an attempt, conspiracy or solicitation

of another to commit a felony.

....

Section 7. Discipline.

(a) Sanctions. For violations of this Rule or “Regulations of the Board of Certified Court

Reporter Examiners,” other than those related to the nonpayment of fees outlined in

Section 9 of the Rule, the Board for good cause shown, and by a majority of four (4) votes

from the Board concurring, after a public hearing by the Board, may sanction a reporter by

ordering a public admonition, or by suspending or revoking any certificate issued by the

Board. In the alternative, the Board, with four (4) votes concurring, may sanction a reporter


                                               4
                                     Cite as 2017 Ark. 260

with a private, non-public admonition. Discipline by consent, as set out in Section 8 of

thisese Rules, may also be utilized by the Board for any violations of the aforementioned

Rule or Regulations.

(b) Definitions.

1. “Revoke a certificate” means to unconditionally prohibit the conduct authorized by the

certificate. If a reporter’s certificate is revoked, the reporter is not eligible to apply for a new

reporter’s certificate for a period of five (5) years after the date the revocation order becomes

effective after final Board action or after final action by the Supreme Court of Arkansas, if

there is an appeal.

2. “Suspend a certificate” means to prohibit, whether absolutely or subject to conditions

which are reasonably related to the grounds for suspension, for a defined period of time, the

conduct authorized by the certificate. No suspension shall be for less than one (1) month

nor for more than sixty (60) months.

3. “Admonition” means a written order or opinion of the Board stating the specific

misconduct or failure to perform duties by the reporter. The admonition shall be designated

as being private or public by the Board. A private admonition shall be a confidential

document known and available only to the Board and the reporter.

....

(o) Hearings.

(1) Hearings shall be conducted at such times and places as the Board may designate.

(2) A hearing shall not be conducted unless at least five (5) Board members are present.




                                                 5
                                   Cite as 2017 Ark. 260

(3) After hearing all the testimony and receiving all the evidence in a case, the Board shall

deliberate in private and reach a decision on the Complaint. At least four (4) votes are

required to find a Rule or Regulation violation and to order a sanction. The same four (4)

Board members are not required to vote for both the rule violation(s) and the sanction.

(4) If at least four (4) Board members agree on the Rule or Regulation violated by the

reporter, and on a sanction, an Order consistent with such vote shall be prepared and

provided to the Board Chair for review and approval. Upon approval, such Order shall be

filed with the Clerk of the Arkansas Supreme Court and a filed copy shall be promptly

provided to the respondent reporter and any counsel for the reporter.

(5) In addition to any available disciplinary sanction, the Board may also order a reporter to

pay:

(a) The costs of the investigation and hearing, excluding any attorney’s fees,

(b) A fine not to exceed $1,000.00 and

(c) Full restitution to any person or entity which has suffered a financial loss due to the

reporter’s violation of any Board Rule or Regulation, but only to the extent of the costs of

any reporter’s transcript and fees and expenses associated with a transcript of any court

proceeding or deposition.

(6) Once a public hearing has commenced, a private, confidential admonition is not an

available sanction.

Section 8. Surrender of certificate –– Discipline by consent.

(a) Surrender of Certificate. A reporter may surrender his or her certificate upon the

conditions agreed to by the reporter and the Board:


                                              6
                                   Cite as 2017 Ark. 260

(1) In lieu of disciplinary proceedings where serious misconduct by the reporter is admitted

by the reporter to exist, or

(2) On a voluntary surrender basis of his or her certificate at any time where there is no

pending Complaint against the reporter.

(3) No petition to the Supreme Court for voluntary surrender of a certificate by a reporter

shall be granted until referred to and approved by the Board and the recommendations of

the Board are received by the Supreme Court.

(4) If the Supreme Court accepts any form of surrender of a reporter’s certificate, it will do

so by per curiam order.

(b) Discipline by Consent.

(1) A reporter against whom a formal Complaint has been served may, at any stage of the

proceedings not less than ten (10) business days prior to the commencement of a public

hearing tender a written conditional acknowledgment and admission of violation of some

or all of the Rules and Regulations alleged, in exchange for a stated disciplinary sanction in

accordance with the following:

(2) With service of a Complaint, the respondent reporter shall be advised in writing that if

a negotiated disposition by consent is contemplated that the respondent reporter should

contact the Board Chair or the Board’s special prosecutor to undertake good faith discussion

of a proposed disposition. All discipline by consent proposals must be approved in writing

by the Board Chair, or by the Board’s special prosecutor before the consent proposal can be

submitted to the Board.




                                              7
                                   Cite as 2017 Ark. 260

(3) Upon a proposed disposition acceptable to the respondent reporter and the Board Chair

or representative, the respondent reporter shall execute and submit a consent proposal on a

document prepared by the Board setting out the necessary factual circumstances, admissions

of violation of the Board Rules and Regulations, and the terms of the proposed sanction.

(4) The consent proposal, along with copies of the formal Complaint, and the

recommendations of the Board Chair or representative, shall be presented to the Board by

written ballot to either accept or reject the proposed disposition. The decision shall be

determined by four (4) concurring votes of the Board. The respondent reporter will be

notified immediately in writing of the Board’s decision. Rejection will result in the

continuation of the formal Complaint process.

(5) No appeal is available from a disciplinary sanction entered by the consent process.

(6) The Board shall file written evidence of the terms of any public sanction discipline by

consent, in the form of an order, with the Clerk of the Supreme Court.

(c) Serious Misconduct. If the discipline by consent involves allegations of serious

misconduct, for which a suspension or revocation of the certificate is to be imposed, the

Supreme Court shall also approve any agreed consent proposal and any sanction.

(1) The Board shall present to the Supreme Court, under such procedures as the Supreme

Court may direct, any discipline by consent proposal involving serious misconduct, which

the Board has reached with a respondent reporter.

(2) If the Supreme Court does not approve the proposed discipline by consent or the

voluntary surrender of the certificate, the matter shall be referred back to the Board which




                                             8
                                     Cite as 2017 Ark. 260

shall resume the proceedings at the stage at which they were suspended when the consent

proposal was made and submitted to the Supreme Court.

....

Section 13. Continuing education requirement.

       Reporters certified pursuant to this rule must acquire thirty (30) continuing

education credits every three years through activities approved by the Board or a committee

of the Board. At least three of the continuing education credits shall be ethics, which may

include topics such as professionalism. Such three-year period shall be known as the

“reporting period.” Each reporting period shall begin on January 1 and extend through

December 31 three years hence. The reporting period for reporters newly certified pursuant

to this Rule shall begin January 1 following certification by the Board. If a reporter acquires,

during such reporting period, approved continuing education in excess of (30) thirty hours,

the excess credit may be carried forward and applied to the education requirement for the

succeeding reporting period only. The maximum number of continuing education hours

one may carry forward is ten (10).

       A continuing education credit is presumed to be 60 minutes in length. However, the

Board in its discretion may grant greater or lesser credits per hour of education as each

individual program may warrant. Court reporters certified pursuant to this rule who

maintain a residence address outside the State of Arkansas are subject to this requirement.

However, continuing education activities approved by the appropriate authority in their

resident jurisdiction shall be applicable to this requirement.




                                               9
                                   Cite as 2017 Ark. 260

       To establish compliance with this continuing education requirement the Board may

accept continuing education hours acquired to meet the continuing education requirements

of the National Court Reporters Association or the National Verbatim Reporters

Association.

Exceptions to Requirement.

       In cases where extreme hardship or extenuating circumstances are shown, the Board

may grant a waiver of the continuing education requirement or extensions of time within

which to fulfill the requirements. Such waivers or extensions shall be considered only upon

written request from the certificate holder. As a condition of any waiver or extension, the

Board may set such terms and conditions as may be appropriate under the circumstances.

       Any reporter certified pursuant to this rule who attains age 65 or 30 years of

certification, during any reporting period, is exempt from all requirements of this rule for

that reporting period as well as all subsequent reporting periods.

       At any time during a reporting period a reporter may take inactive status as it pertains

to the continuing education requirement of this rule. Inactive status means that a reporter

will not practice court reporting until such time as the reporter returns to active status.

Election of inactive status must be in writing. Election of inactive status must be annually

renewed and the Board shall provide a form for renewal of inactive status. Such annual

renewal shall be filed with the Board on or before March 31 of each year subsequent to the

year of election of inactive status. For the purpose of this paragraph court reporting means

"verbatim reporting" as defined in Section 1 of the "Regulations of the Board of Certified

Court Reporter Examiners" and, verbatim reporting regardless of the context, including


                                              10
                                    Cite as 2017 Ark. 260

administrative or regulatory proceedings and non-judicial proceedings. A reporter may

return to active status at any time upon written notice to the Board. In such case the reporter

shall be subject to the thirty hour requirement of this rule for the reporting period beginning

the following January 1.

Continuing Education Activities Content.

       Continuing education credit may be obtained by attending or participating in Board

approved seminars, conventions, or workshops, or other activities approved by the Board.

To be approved for continuing education credit the activity must: be presented by

individuals who have the necessary experience or academic skills to present the activity;

include quality written materials; and, the course must be subject to evaluation. The

continuing education activity must contribute directly to the competence and

professionalism of court reporters. The Board is authorized to approve continuing education

activities which include but are not limited to the following subject areas: language;

academic knowledge; statutes and regulations; reporting technology and business practice;

and, ethical practices-professionalism.

Administrative Procedures.

       The Board shall be the authority for approval of continuing education programs.

Such authority may be delegated by the Board to a committee. It is presumed that program

approval will be sought and determined well in advance of the educational activity.

However, the Board or its committee may approve an educational activity after the event.

       The Board is authorized to develop appropriate forms and other administrative

procedures as necessary to efficiently administer this continuing education requirement.


                                              11
                                    Cite as 2017 Ark. 260

The Board shall require that reporters certified pursuant to this rule maintain and provide

such records as necessary to establish compliance with this continuing education

requirement. The Board may also require that sponsors provide evidence of attendance at

programs in such form as the Board may direct.

        On or before January 31 after the conclusion of the immediately preceding reporting

period, the Board shall provide a final report by first class mail to reporters whose reporting

period concluded the preceding December 31. The number of continuing education credits

stated on the final report shall be presumed correct unless the reporter notifies the Board

otherwise. In the event the final report shows that the reporter has failed to acquire 30

continuing education credits for the applicable reporting period, the reporter shall be in

noncompliance with the requirements of this rule.

        In the event of noncompliance, the certificate of the affected reporter shall be subject

to suspension as set forth in the following section. Prior to initiation of suspension

proceedings, the Board shall provide notice to allow the reporter to achieve compliance.

Board approved continuing education credits obtained subsequent to the relevant reporting

period and prior to a vote of suspension shall be accepted in order to cure noncompliance.

However, such hours will be subject to a late filing fee in an amount not to exceed $100.00.

Suspension of License - Reinstatement.

Section 7 of this rule - "Discipline" and Section 19 of the "Regulations of the Board of

Certified Court Reporter Examiners" shall govern suspension or revocation proceedings for

failure to comply with the continuing education requirements set out in Section 13 of this

rule.


                                               12
                                   Cite as 2017 Ark. 260

       After a Board vote of suspension or revocation of a certificate, the Board shall notify

the affected reporter by way of certified mail, restricted delivery, return receipt requested.

In addition, the Board shall file the order of suspension with the Clerk of this Court and

provide such other notice as the Board may consider appropriate.

A reporter whose certificate has been suspended pursuant to this Section who desires

reinstatement shall file a petition for reinstatement with the Board. The petition shall be

properly acknowledged by a notary public or an official authorized to take oaths. It shall be

in such form as the Board may direct. The petitioner may request a hearing before the

Board. Upon appropriate notice and hearing, the Board may take action on the petition for

reinstatement. In the event the certificate is reinstated, the Board may set additional

educational requirements, including successful completion of a certification examination, as

a condition of reinstatement and may assess reinstatement fees in an amount not to exceed

$250.00.

Regulations of the Board of Certified Court Reporter Examiners

Section 14.

The tests shall be as follows:

(a) A written knowledge test consisting of spelling, vocabulary, punctuation, general

knowledge, rules governing preparation of transcripts (Rules of the Supreme Court and

Court of Appeals 3-1, 3-2, 3-3 and 3-4), and rules governing the regulation of the court

reporting profession (Sections 19 and 22 of the Regulations of the Board of Certified Court

Reporter Examiners) with a minimum of 75% accuracy.


                                              13
                                    Cite as 2017 Ark. 260

(b) (1) Five minutes of one-voice dictation of literacy literary at 180 words per minute.

(2) Five minutes of one-voice dictation of jury charge at 200 words per minute.

(3) Five minutes of two-voice dictation of Q and A at 225 words per minute.

(c) Applicants shall be required to transcribe each dictation test with 95% accuracy.

(d) If an applicant shall passes one or more parts of the test but fails one or more parts, the

applicant will not be required to retake the part or parts passed. at the next successive

examination given, but only the part or parts failed. If the applicant does not pass the

previously failed part or parts at the next successive examination, the applicant shall be

required to retake the entire examination.

(e) For in-state applicants, a new application and application fee of $75.00 will be required

for all subsequent testing. For out-of-state applicants, a new application and application fee

of $150.00 will be required for all subsequent testing.

(f) Certification will be restricted to the method of reporting used by the applicant at the

time of testing, and said method will be reflected on the certificate issued to the applicant

upon successfully passing the certification examination.

(g) Each individual successfully passing the certification examination shall, prior to receiving

certification from the Board, participate in an orientation session at a time and place set by

the Board.

....




                                               14
                                   Cite as 2017 Ark. 260

Section 19.

       Pursuant to Section 7 of the Rule Providing for Certification of Court Reporters,

the Board may issue an admonition or revoke or suspend any certificate issued after proper

notice and hearing, on the following grounds:

a. Conviction of any felony, or having been adjudicated or found guilty, or entered a plea

of guilty or nolo contendere to, any felony, or to any misdemeanor that reflects adversely on

the reporter’s honesty, trustworthiness, or fitness as a reporter in other respects, or to any

crime a necessary element of which, as determined by the statutory or common law

definition of the crime, involves interference with the administration of justice, false

swearing, misrepresentation, fraud, deceit, bribery, extortion, misappropriation, theft, or an

attempt, conspiracy or solicitation of another to commit a felony. A court reporter who

falls within this provision, shall notify the Board upon entry of the judgment or sentencing

order in the criminal case.

b. misrepresentation or omission of material facts in obtaining certification.

c. any intentional violation of, noncompliance with or gross negligence in complying with

any rule or directive of the Supreme Court of Arkansas, any other court of record within

this State, or this Board.

d. fraud, dishonesty, gross incompetence or habitual neglect of duty.

e. unprofessional conduct, which shall include, but not be limited to:

      1. failing to deliver a transcript to a client or court in a timely manner as determined

      by statute, court order, or agreement;

                                               15
                                  Cite as 2017 Ark. 260

2. intentionally producing an inaccurate transcript;

3. producing an incomplete transcript except upon order of a court, agreement of the

parties, or request of a party;

4. failing to disclose as soon as practical to the parties or their attorneys existing or past

financial, business, professional or family relationships, including contracts for court

reporting services, which might reasonably create an appearance of partiality;

5. advertising or representing falsely the qualifications of a certified court reporter or

that an unlicensed individual is a certified court reporter;

6. failing to charge all parties or their attorneys to an action the same price for an

original transcript and failing to charge all parties or their attorneys the same price for

a copy of a transcript or for like services performed in an action;

7. failing to disclose upon request an itemization in writing of all rates and charges to

all parties in an action or their attorneys;

8. reporting of any proceeding by any person, who is a relative of a party or their

attorney, unless the relationship is disclosed and any objection thereto is waived on

the record by all parties;

9. reporting of any proceeding by any person, who is financially interested in the

action, or who is associated with a firm, which is financially interested in the action;




                                           16
                                     Cite as 2017 Ark. 260

     10. failing to notify all parties, or their attorneys, of a request for a deposition transcript,

     or any part thereof, in sufficient time for copies to be prepared and delivered

     simultaneously with the original;

     11. going “off the record” during a deposition when not agreed to by all parties or

     their attorneys unless otherwise ordered by the court;

     12. giving, directly or indirectly, benefiting from or being employed as a result of any

     gift, incentive, reward or anything of value to attorneys, clients, or their representatives

     or agents, except for nominal items that do not exceed $100 in the aggregate for each

     recipient each year; and

     13. charging an unreasonable rate for a copy of an original deposition transcript, or an

     official reporter charging fees in violation of Ark. Code Ann. Section 16-13-506.

Section 21

OFFICIAL COURT REPORTER RECORDS RETENTION SCHEDULE

PART 1. Scope. a. This records retention schedule applies to all official court reporters

in the State of Arkansas. “Official court reporter” as used in this retention schedule means

a court reporter, certified by the Arkansas Board of Certified Court Reporter Examiners,

who is regularly employed by a circuit judge, or a “substitute court reporter,” who serves

in the absence of the regularly employed court reporter.

b. The term “records” as used in this retention schedule refers to any and all verbatim

records produced by an official court reporter and all physical exhibits received or proffered

in evidence in any court hearing, trial, or proceeding.


                                                17
                                    Cite as 2017 Ark. 260

PART 2. Court Ordered Retention of Specific Records. Upon the motion of any

party demonstrating good cause or upon the court’s own motion, the trial judge may enter

an order directing that the records be retained for an additional period beyond the time

established in PART 6. At the end of each additional court-ordered retention period, the

judge may enter a new order extending the retention period.

PART 3. Responsibility for Storage; Sanctions. a. During the period which the

records are required to be retained, it shall be the responsibility of the official court reporter

to maintain his or her records in an orderly, secure, and identifiable manner. It is highly

recommended that space be provided in the county courthouse in the county where the

official court reporter maintains an office or resides. If that is not feasible, it shall be the

responsibility of the official court reporter to provide adequate space for the records.

b. When physical exhibits include firearms, contraband, or other similar items, such items

may be transferred to the sheriff or other appropriate governmental agency for storage and

safekeeping. The sheriff or governmental agency shall sign a receipt for such items and shall

acknowledge that the items shall not be disposed of until authorized by subsequent court

order. Other items of physical evidence which present storage problems may be transferred

to the attorney of record for storage and safekeeping subject to approval of the trial court

and upon appropriate documentation. Forms of orders and receipts for the transfer and

disposal of exhibits are appended to Regulation 21.

c. If an official court reporter leaves his or her position for any reason other than his or her

death, the reporter shall, within thirty (30) days, deliver or cause to be delivered, those

records as defined in PART 1, to the trial court and retained by the court until a subsequent


                                               18
                                    Cite as 2017 Ark. 260

official court reporter is employed or retained, at which time the records shall be transferred

to that reporter. A former official court reporter who maintains Arkansas certification may,

with the court’s permission, temporarily retrieve his or her former records necessary to

prepare an appeal transcript or other documents which a party may request.

d. If an official court reporter dies while still in possession of those records subject to

retention as defined in PART 1, the trial court shall take possession of those records within

thirty (30) days of the official court reporter’s death. The trial court shall retain possession

of the records until a subsequent official court reporter is employed or retained. At that

time the records shall be transferred to the possession of the subsequent official court

reporter who shall safely maintain the records subject to the direction of the trial court.

e. If an official court reporter is unavailable and the trial court employs a substitute official

court reporter, the trial court shall take possession of all records obtained by the substitute

official court reporter during his or her service upon the conclusion of his or her

employment.

f. Any person who fails to comply with or who interferes with these transfer provisions

may be ordered to appear and show cause why he or she should not be held in contempt

of court.

PART 4. Methods of Disposal of Records. a. Paper records may be disposed of by

burning or shredding.

b. Tapes Audio recordings/files or digital media may be erased and reused or may be

dismantled to prevent their replaying.



                                              19
                                   Cite as 2017 Ark. 260

c. Upon their written request, physical exhibits, other than weapons or contraband shall be

returned to the party or attorney who proffered same. If no request is made within the

time period for retention, the court reporter may dispose of the exhibit.

d. Exhibits such as weapons or contraband shall be disposed of in the following manner:

(1) weapons, in whatever form, unless otherwise ordered by the trial court, shall be

transferred to the sheriff, or his or her designee, in the county where the case was tried, for

disposal pursuant to law; (2) contraband, in whatever form, shall be transferred to the

sheriff, or his or her designee, in the county where the case was tried, for disposal pursuant

to law.

PART 5. Log of Records, Sanctions. a. Each official court reporter shall maintain an

accurate, orderly log of his or her records which also notes the date and method of

destruction of each record listed. Any work papers maintained by the reporter for the

purpose of identifying the record of court proceedings shall suffice, as long as they are

legible. When an official court reporter leaves his or her position for whatever reason, the

trial court shall take possession of the log no later than the date he or she takes possession

of the records as set out in PART 3. When a subsequent official court reporter is employed

or retained, the log shall be transferred to the possession of the subsequent official court

reporter who shall safely maintain the log subject to the direction of the trial court.

b. Any person who fails to comply with or who interferes with this Section may be ordered

to appear and show cause why he or she should not be held in contempt of court.




                                             20
                                     Cite as 2017 Ark. 260

PART 6. Official Court Reporter Retention Schedule.

TYPE OF CASE                                  PERIOD OF RETENTION

Criminal Cases
Death Penalty                                 Permanently
Life in Prison w/o Parole                     Permanently
Other Felonies (transcript lodged
with appellate court)                         90 days after Mandate issues
Other Felonies (no transcript prepared)       5 years from date of verdict or sentencing
Misdemeanors                                  2 years from date of sentencing

Grand Jury Proceedings                        1 year subsequent to adjournment

Civil Circuit
All Cases (transcript lodged
with appellate court)                         90 days after Mandate issues
All Cases (no transcript prepared)            2 years from date of final order of trial court

Juvenile Division of Circuit Court

All Cases (transcript lodged with              90 days after Mandate issues
appellate court)
Cases where no transcript is prepared:

Delinquency                                   3 years from date of final order of trial court
                                              or on date of expungement order, whichever
                                              occurs first
Families in Need of Services (FINS)           3 years from date of final order of trial court

Dependent/Neglect                             7 years from date of final order of trial court

PART 7. Effective Date. This Official Court Reporter Records Retention Schedule is

effective immediately upon publication. It applies to records of cases already tried and those

to be tried.




                                              21
                                    Cite as 2017 Ark. 260

Section 24.

Part 1. Scope.

a. This records retention schedule applies to all freelance court reporters in the State of

Arkansas. “Freelance court reporter,” as used in this retention schedule, means a court

reporter, certified by the Arkansas Board of Certified Court Reporter Examiners, who is

not regularly employed by a circuit judge, and not acting in the capacity of a substitute

official court reporter.

b. The term “source material,” as used in this records retention schedule, refers to any notes,

audio files, or exhibits that the freelance court reporter may use to prepare a transcript.

c. This records retention schedule applies to any type of deposition or proceeding in which

a freelance court reporter is employed to take a record regardless of whether a transcript is

prepared.

Part 2. Court Ordered Retention of Specific Records.

       Upon the motion of any party demonstrating good cause or upon the court’s own

motion, the trial judge may enter an order directing that the records be retained for an

additional period beyond the time established in Part 6 of this Rule. At the end of each

additional court-ordered retention period, the judge may enter a new order extending the

retention period.




                                              22
                                   Cite as 2017 Ark. 260

Part 3. Responsibility for Storage.

       During the period in which the records are required to be retained, it shall be the

responsibility of the court reporter to maintain his or her records in an orderly, secure, and

identifiable manner.

Part 4. Methods of Disposal of Records.

a. Paper records may be disposed of by burning or shredding.

b. Audio recordings/files or digital media Tapes may be erased and reused or may be

dismantled to prevent their replaying.

c. Audio files may be erased.

Part 5. Log of Records.

       Each court reporter shall maintain an accurate, orderly log of his or her records that

notes the date and method of destruction of each record listed.

Part 6. Records Retention Schedule.

a. The court reporter shall maintain any notes and/or audio files that he or she used to

prepare a transcript for a minimum of one year from the date upon which the proceedings

occurred.

b. If a transcript is not prepared from the proceedings at which the court reporter appeared,

the court reporter shall maintain all source material that he or she would use to prepare a

transcript for a minimum of five years from the date upon which the proceedings occurred.

If the court reporter intends to destroy the material, he or she must give written notice to




                                              23
                                    Cite as 2017 Ark. 260

the parties at least forty-five days prior to the day upon which the destruction of the material

will occur.

      1. It shall be the responsibility of the parties to provide the court reporter with written

      notification of any change of address.

      2. For the purposes of these Regulations, written notification by certified or first class

      mail to the most recent address provided to the court reporter shall be deemed

      sufficient.

c. All electronic copies of prepared transcripts shall be retained for a minimum of five years

from the date upon which the proceedings occurred.




                                               24